DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 07/19/2022. 
Claims 1-8, 11-13 and 15 have been amended.
Claims 16-20 have been previously cancelled.
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection of claims 1-15 has been withdrawn in view of the applicant’s amendments.

Applicant’s arguments with respect to claims 1, 6 and 11 (see applicant’s remarks; pages 11 and 12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, applicant’s argument with respect to claims 3-5, 8-10 and 13-15 (see applicant’s remarks; page 13) are also moot by virtue of their respective dependency from claims 1, 6 and 11.



Allowable Subject Matter
Claims 2, 7 and 12 are objected to, as previously stated in the non-final office action mailed on 04/19/22, as being dependent upon rejected base claims 1, 6 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1, 6 and 11.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 8, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2006/0172766 A1) in view of Johnson (U.S. 2015/0058215 A1) and further in view of Grabowich (U.S. 2015/0334251 A1).
Regarding claims 1, 6 and 11, Kim discloses a method and system for responding to video call service being applied to a system for responding to video call service, wherein the system for responding to video call service comprises a video call device and a file push server, and the method for responding to video call service comprises:
receiving a video call service request by the video call device, wherein the video call service request comprises a communication address of a call peer (see Kim; paragraph 0042 and Figure 4; Kim discloses terminal A sending a SIP session request to terminal B to establish a video calling service.  As such, using the SIP protocol includes the communication address, e.g. IP address, of the terminals.  The examiner notes that the applicant’s specification supports this interpretation by stating the communication address may be an identifier of SIP; see applicant’s specification as filed; paragraph 00021);
calling a video call connection process to establish a video call data transmission link with the call peer by the video call device based on a communication address, in response to the video call service request (see Kim; paragraphs 0042, 0043 and Figure 4; Kim discloses establishing the video data transmission based on the SIP request).
While Kim discloses transmitting data during a video call session (see Kim; paragraphs 0026 and 0042), Kim does not explicitly disclose locally acquiring a target file as indicated by a file transmission request, and determining a link number of a file transmission link for transmitting the target file according to the communication address and a file type of the target file by the video call device, if the file transmission request sent by the call peer is received; establishing a file uplink with the file push server and uploading the target file to the file push server through the file uplink by the video call device, if the link number is not included in a local link list; wherein the local link list is configured to record link numbers of various transmission links under a server which the video call device is affiliated to; and transmitting the target file to the call peer through the file transmission link corresponding to the link number by the file push server.
In analogous art, Johnson discloses locally acquiring a target file (scanned driver license) as indicated by a file transmission request (scan document request), and determining a link number of a file transmission link (messaging bridge) for transmitting the target file (scanned driver license) according to the communication address and a file type (scanned document) of the target file by the video call device, if the file transmission request sent by the call peer (video agent) is received (see Johnson; paragraphs 0126, 0133, 0134 and 0137; Johnson discloses a customer and video agent on an established video call connection.  The video agent requests the customer to scan his/her driver’s license using the customer’s scanning device through a messaging bridge);
establishing a file uplink with the file push server (VTS) and uploading the target file to the file push server (VTS) through the file uplink by the video call device, if the link number is not included in a local link list (see Johnson; paragraphs 0135, 0137-0139; Johnson discloses the customer sending, i.e. “uplink”, the scanned license document via a local scanner device); wherein the local link list is configured to record link numbers of various transmission links under a server which the video call device is affiliated to (see Johnson; paragraphs 0121, 0133 and 0135; Johnson discloses the VTS logs specific session data following specific flow interaction); and
transmitting the target file to the call peer (video agent) through the file transmission link corresponding to the link number by the file push server (VTS) (see Johnson; paragraphs 0138, 0139 and 0140; Johnson discloses the video agent receiving, via the VTS, and viewing the image of the scanned license document).
One of ordinary skill in the art would have been motivated to combine Kim and Johnson because they both disclose features video calling, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Johnson’s customer/agent video call feature into the system of Kim in order to provide the terminals the ability to perform document analysis (see Johnson; paragraph 0139) during the video data sharing (see Kim; paragraph 0026).
While Kim discloses “wherein the video call service request comprises a communication address of a call peer” and Johnson discloses “transmitting the target file according to the communication address and a file type of the target file by the video call device”, as well as, “establishing a file uplink with the file push server”, as discussed above, the combination of Kim and Johnson does not explicitly disclose the video call device is configured to acquire an external routing table generated by the file push server.
In analogous art, Grabowich discloses the video call device is configured to acquire an external routing table generated by the file push server (see Grabowich; paragraphs 0044, 0047, 0067 and Figure 2; Grabowich discloses a communication module for a user device facilitates video calling, i.e. “video call device”.  The call optimization module of the user device retrieves a routing table from the service provider and stores it locally, i.e. “acquire an external routing table”.  The routing table may be updated, i.e. therefore it is “generated”, by the service provider.  Further, data, i.e. “file”, may be sent by the service provider, i.e. “file push server”).
One of ordinary skill in the art would have been motivated to combine Kim, Johnson and Grabowich because they all disclose features of video calling, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Grabowich’s routing table feature into the combined system of Kim and Johnson in order to provide the benefit of determining the optimal billing rate for calling a destination (see Grabowich; paragraph 0051), such as, during the connectivity and message routing services (see Johnson; paragraph 0077).
Further, Kim discloses the additional limitations of claim 11, the video call device comprise a first memory, a first processor and a first computer readable instruction stored in the first memory and executable by the first processor, the file push server comprise a second memory, a second processor and a second computer readable instruction stored in the second memory and executable by the second processor (see Kim; paragraph 0049).
Regarding claims 3, 8 and 13, Kim, Johnson and Grabowich disclose all the limitations of claims 1, 6 and 11, as discussed above, and further the combination of Kim, Johnson and Grabowich clearly discloses wherein the system for responding to video call service further comprises at least one subscription server which has a subscription relationship with the file push server (see Johnson; paragraph 0053; Johnson discloses the VTS clients being registered, i.e. “subscription relationship” for all events);
transmitting the target file to the call peer (video agent) through the file transmission link corresponding to the link number by the file push server comprises: pushing the target file by various subscription servers having the subscription relationship with the file push server (see Johnson; paragraphs 0053, 0139 and 0140; Johnson discloses the VTS clients being registered, i.e. “subscription relationship”, for all events and the video agent receiving the scanned image/document, i.e. “target file”); and
transmitting, if the link number of the target file is included in a local link list of any one of the subscription servers, the target file to the call peer by the subscription server through the file transmission link corresponding to the link number of the target file (see Johnson; paragraphs 0138, 0140 and 0141; Johnson discloses sending the scanned image/document locally and the video agent interacting with other external systems).
One of ordinary skill in the art would have been motivated to combine Kim and Johnson because they both disclose features video calling, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Johnson’s customer/agent video call feature into the combined system of Kim and Grabowich in order to provide the terminals the ability to perform document analysis (see Johnson; paragraph 0139) during the video data sharing (see Kim; paragraph 0026).
Regarding claims 5, 10 and 15, Kim, Johnson and Grabowich disclose all the limitations of claims 1, 6 and 11, as discussed above, and further the combination of Kim, Johnson and Grabowich clearly discloses before establishing the file uplink with the file push server by the video call device,
acquiring a current network operation parameter by the video call device (see Johnson; paragraph 0155; Johnson discloses functionality, i.e. “network operation”, depending on availability); and
storing the target file (scanned driver license/document) in a local database (image service) if the network operation parameter is lower than a preset operation parameter threshold value, and performing an operation of establishing the file uplink with the file push server by the video call device, when the network operation parameter is greater than or equal to the operation parameter threshold value (see Johnson; paragraphs 0087, 0139 and 0155; Johnson discloses storing images, e.g. scanned document such as the customer license, in the image service, i.e. “local database”. Further, functionality, i.e. “operation”, is performed when specific assistance is greater than a threshold).
One of ordinary skill in the art would have been motivated to combine Kim and Johnson because they both disclose features video calling, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Johnson’s threshold feature into the combined system of Kim and Grabowich in order to provide the benefit of determining if assistance is available and if not providing another type of assistance (see Johnson; paragraph 0155).

Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2006/0172766 A1) in view of Johnson (U.S. 2015/0058215 A1) and Grabowich (U.S. 2015/0334251 A1), as applied to claims 1, 6 and 11 above, and further in view of Li et al. (U.S. 2018/0255074 A1).
Regarding claims 4, 9 and 14, Kim, Johnson and Grabowich disclose all the limitations of claims 1, 6 and 11, as discussed above.  The combination of Kim, Johnson and Grabowich does not explicitly disclose wherein establishing the file uplink with the file push server and uploading the target file to the file push server through the file uplink by the video call device comprises: dividing a bandwidth resource with a preset value from bandwidth resources allocated by the video call data transmission link and taking the bandwidth resource as a to-be-called bandwidth resource by the video call device; establishing the file uplink based on an idle bandwidth resource at the current moment and the to-be-called bandwidth resource, and uploading the target file to the file push server through the file uplink by the video call device; and releasing bandwidth resources of the file uplink and reallocating the to-be-called bandwidth resource to the video call data transmission link by the video call device, if the target file is detected to be uploaded to the file push server.
In analogous art, Li discloses wherein establishing the file uplink with the file push server and uploading the target file to the file push server through the file uplink by the video call device comprises: dividing a bandwidth resource with a preset value from bandwidth resources allocated by the video call data transmission link and taking the bandwidth resource as a to-be-called bandwidth resource by the video call device (see Li; paragraphs 0048, 0049 and 0053; Li discloses use of a video conferencing application and a policy module that determines how much bandwidth, i.e. “preset value”, to allocate and the amount available.  The policy may apply a first bandwidth and a second bandwidth to a packet flow.  In other words, splitting the bandwidth into two bandwidths, i.e. “dividing”); 
establishing the file uplink based on an idle bandwidth resource at the current moment and the to-be-called bandwidth resource, and uploading the target file to the file push server through the file uplink by the video call device (see Li; paragraphs 0045, 0048, 0049 and 0053; Li discloses the file being uploaded based on the available bandwidth policy, i.e. “to-be-called bandwidth”); and 
releasing bandwidth resources of the file uplink and reallocating the to-be-called bandwidth resource to the video call data transmission link by the video call device, if the target file is detected to be uploaded to the file push server (see Li; paragraphs 0048 and 0049; Li discloses use of the bandwidth resource based on the bandwidth policy and allocating the bandwidth to a packet flow).
One of ordinary skill in the art would have been motivated to combine Kim, Johnson, Grabowich and Li because they all disclose features video calling/conferencing, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated Li’s allocating bandwidth feature into the combined system of Kim, Johnson and Grabowich in order to provide the benefit of efficiency by prioritizing and managing traffic accordingly (see Li; paragraph 0026). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ENG et al. (U.S. 2010/0208634 A1) discloses a media session call transmitting multimedia content using a routing table.
Li et al. (U.S. 2018/0255074 A1) discloses uploading and downloading a file during a video conference.
Chen et al. (U.S. 2012/0260298 A1) discloses a called terminal establishing a video link with a media server for sharing a video file.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        08/08/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442